                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 SONTAY T. SMOTHERMAN, r,

                        Plaintiff,

        v.                                               Civil Action 2:19-cv-4505
                                                         Judge Sarah D. Morrison
                                                         Magistrate Judge Chelsey M. Vascura
 DENISE N. ERRETT,

                        Defendant.




                            REPORT AND RECOMMENDATION

       This matter is before the United States Magistrate Judge for a Report and

Recommendation on the Court’s October 31, 2019 Order and Notice of Deficiency. (ECF No.

7.) For the reasons that follow, it is RECOMMENDED that Plaintiff’s action be DISMISSED

WITHOUT PREJUDICE pursuant to Federal Rule of Civil Procedure 41(b) for failure to

prosecute.

       On October 9, 2019, Plaintiff commenced this action. (ECF No. 1.) On October 31,

2019, the Court entered an Order and Notice of Deficiency, pointing out that Plaintiff had not

paid the requisite $400 filing fee or filed an application to proceed in forma pauperis under 28

U.S.C. §1915. (ECF No. 7.) Plaintiff was cautioned that if he intended to pursue this action, he

must either pay the $400 filing fee or file a properly supported application to proceed in forma

pauperis by November 14, 2019. Plaintiff was also cautioned that failure to comply with the

Court’s Order would result in dismissal of his action for failure to prosecute. (Id.) To date,

Plaintiff has failed to comply with the Court’s October 31, 2019 Order.
       Additionally, the Court notes that mail sent to Plaintiff was returned as undeliverable.

(ECF No. 8.) Plaintiff has an affirmative duty to notify the Court of any change in address. See

Barber v. Runyon, No. 93-6318, 1994 WL 163765, at *1 (6th Cir. May 2, 1994) (“If [pro se

Plaintiff’s] address changed, she had an affirmative duty to supply the court with notice of any

and all changes in her address.”); see also Jourdan v. Jabe, 951 F.2d 108, 109 (6th Cir. 1991)

(“[W]hile pro se litigants may be entitled to some latitude when dealing with sophisticated legal

issues . . . there is no cause for extending this margin to straightforward procedural requirements

that a layperson can comprehend.”); Walker v. Cognis Oleo Chem., LLC, No. 1:07cv289, 2010

WL 717275, at *1 (S.D. Ohio Feb. 26, 2010) (“By failing to keep the Court apprised of his

current address, Plaintiff demonstrates a lack of prosecution of his action.”).

       Under the circumstances presented in the instant case, the undersigned recommends

dismissal of Plaintiff’s action pursuant to Rule 41(b) for failure to prosecute. The Court’s

inherent authority to dismiss a plaintiff’s action with prejudice because of his or her failure to

prosecute is expressly recognized in Rule 41(b), which provides in pertinent part: “If the plaintiff

fails to prosecute or to comply with these rules or a court order, a defendant may move to

dismiss the action or any claim against it. Unless the dismissal order states otherwise, a

dismissal under this subdivision (b) . . . operates as an adjudication on the merits.” Fed. R. Civ.

P. 41(b); Link v. Walbash R.R. Co., 370 U.S. 626, 629–31 (1962). “This measure is available to

the district court as a tool to effect ‘management of its docket and avoidance of unnecessary

burdens on the tax-supported courts [and] opposing parties.’” Knoll v. AT & T, 176 F.3d 359,

363 (6th Cir. 1999) (internal citations omitted).

       The Sixth Circuit directs the district courts to consider the following four factors in

deciding whether to dismiss an action for failure to prosecute under Rule 41(b):



                                                    2
       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal was
       ordered.

Schafer v. City of Defiance Police Dep’t, 529 F.3d 731, 737 (6th Cir. 2008) (citing Knoll, 176

F.3d at 363). “‘Although typically none of the factors is outcome dispositive, . . . a case is

properly dismissed by the district court where there is a clear record of delay or contumacious

conduct.’” Schafer, 529 F.3d at 737 (quoting Knoll, 176 F.3d at 363).

       Here, Plaintiff failed to comply with the Court’s Order instructing him to either pay the

$400 filing fee or submit an application to proceed in forma pauperis. (Order and Notice of

Deficiency, ECF No. 7.) Moreover, the Court explicitly cautioned Plaintiff that failure to

comply would result in dismissal of this action for failure to prosecute. See Stough v. Mayville

Cmty. Schs., 138 F.3d 612, 615 (6th Cir. 1998) (noting that “[p]rior notice, or the lack thereof, is

. . . a key consideration” in whether dismissal under rule 41(b) is appropriate). Plaintiff’s failure

to timely comply with the clear order of the Court, which established reasonable deadlines for

compliance, constitutes bad faith or contumacious conduct. See Steward v. Cty. of Jackson,

Tenn., 8 F. App’x 294, 296 (6th Cir. 2001) (concluding that a plaintiff’s failure to comply with a

court’s order “constitute[d] bad faith or contumacious conduct and justifie[d] dismissal”).

Because Plaintiff has missed this deadline and disregarded the Court’s Order, the undersigned

concludes that no alternative sanction would protect the integrity of the pretrial process.

Nevertheless, the undersigned concludes that dismissal with prejudice and requiring Plaintiff to

pay the filing fee is too harsh a result. It is therefore RECOMMENDED that the Court

DISMISS PLAINTIFF’S ACTION WITHOUT PREJUDICE under Rule 41(b). It is further

RECOMMENDED that the Court not assess the filing fee to Plaintiff in this matter. Finally, it



                                                  3
is RECOMMENDED that the Court order Plaintiff to list this action as a related case if he re-

files.

                                PROCEDURE ON OBJECTIONS

         If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

         The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



                                                       /s/ Chelsey M. Vascura
                                                       CHELSEY M. VASCURA
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   4
